DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This is an office action in response to applicant’s arguments and remarks filed on October 23, 2020. Claims 1-3 and 5-13 are pending in the application and are being examined herein.
Status of Objections and Rejections
	The objection to the claims has been withdrawn in view of Applicant’s amendment.
	The rejection of the claims under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn in view of Applicant’s amendment.
	All other rejections are maintained and modified as necessitated by the amendments.
	New grounds of rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is necessitated by the amendments.
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 and 5-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the same time" in line 6 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Claims 2-3 and 5-13 are rejected as dependent thereon.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Neuwelt (US 3,756,936 A) (provided in Applicant’s IDS filed on October 24, 2017) and further in view of Auerswald et al. (US 2011/0147213 A1), as evidenced by Reference Electrode Guide, Van London Co. (2021) (hereinafter “Van London”) and Merriam-Webster, Definition of readily (2021) (hereinafter “Merriam-Webster”) with respect to claim 1 and Dextran, DrugBank (2019) (hereinafter “DrugBank”) with respect to claims 5-7.
Regarding claim 1, Neuwelt teaches a potentiometric electrode assembly (electrochemical electrode structures for ion potential measurements, col. 1, lns. 19-22, combination electrodes, col. 3, lns. 36-38) comprising a reference electrode (reference electrode 10, Fig. 1, col. 2, ln. 45) and a reference electrode electrolyte (electrolyte 32 in tube 12, Fig. 1, col. 2, lns. 52-53).
Neuwelt teaches that in electrochemical measurements two electrodes, a measuring electrode and a reference electrode, are commonly employed to determine hydrogen ion concentration in the solution of interest, wherein the reference electrode is disposed in an electrolyte solution and the measuring electrode is disposed in the sample to be measured (col. 1, lns. 24-33). Neuwelt is silent with respect to an ion-selective electrode in the particular embodiment described in Figure 1. However, Auerswald teaches an electrochemical +-ion selective glass membrane (Fig. 1, para. [0022] & [0062]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the electrochemical electrode structures of Neuwelt to include an H+-ion selective electrode as taught by Auerswald because it was known that combination electrodes may be used in addition to the illustrated reference electrode (Neuwelt, col. 3, lns. 36-38), and such electrode combinations can determine corresponding ion concentrations in aqueous solutions or water-containing measured media (Auerswald, para. [0002]).
Modified Neuwelt teaches the reference electrode having a diaphragm or an open-junction opening or a combination thereof (leak structure 40 is provided by a conventional porous ceramic plug 42 sealed in aperture 44 of member 12, Fig. 1, col. 2, lns. 53-55), wherein the diaphragm separates the reference electrode electrolyte from a sample solution and prevents mixing of the reference electrode electrolyte and the sample solution (the porous ceramic plug 42 separates the electrolyte 32 from a sample solution and forms a liquid junction, Fig. 1, col. 1, lns. 31-36, col. 2, lns. 52-55; as evidenced by Van London, porous ceramic plugs as liquid junctions only allow the ions of the electrolyte to pass through the liquid junction and into the test sample, Van London, pg. 2, second paragraph, Liquid Junctions, Table 2: Annular Ceramic and Ceramic Wick; therefore, Examiner interprets the porous ceramic plug 42 to prevent mixing of the electrolyte 32 and the sample solution since only ions diffuse through the porous ceramic plug 42), and, at the same time, provides electrical connection of the ion-selective electrode and the reference electrode (the porous ceramic plug 42 provides an electrical connection between the electrolyte 32 of the reference electrode 10 and the sample solution contacting the ion-selective 
Modified Neuwelt is silent with respect to the exact time is takes for the thin organic dextran film 48 to dissolve in water, and therefore fails to teach wherein the short contact comprises from 1 second to 5 minutes. However, Modified Neuwelt teaches that dextran may be readily dissolved in water (col. 3, lns. 21-25). As evidenced by Merriam-Webster, the definition of “readily” is “in a ready manner, such as without hesitating” (pg. 2), so Examiner interprets dextran to dissolve almost immediately in water, for example in a matter of seconds. Additionally, the claim has not defined the degree of dissolvability, so Examiner interprets dextran to at least partially dissolve almost immediately in water, for example in a matter of seconds. It has been held that obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See MPEP § 2144.05(I). In the instant case, the dextran film disclosed by Modified Neuwelt serves the purpose of sealing a leak structure of an electrochemical electrode, wherein the dextran film is readily removable and dissolvable in water (col. 1, lns. 63-66, col. 2, lns. 1-8, col. 3, lns. 21-25 & 33). Thus, it is obvious to have a dextran film that is dissolvable upon a short contact of from 1 second to 5 minutes with an aqueous solution because such 
The limitation “separates the reference electrode electrolyte from a sample solution and prevents mixing of the reference electrode electrolyte and the sample solution” is with respect to an article worked upon (sample solution) and not a positively recited element of the potentiometric electrode assembly. Inclusion of the material or article worked upon (sample solution) by a structure (potentiometric electrode assembly) being claimed does not impart patentability to the claims. MPEP § 2115.
Regarding claim 3, Modified Neuwelt teaches the ion-selective electrode (a pH glass electrode having an H+-ion selective glass membrane, Auerswald, Fig. 1, para. [0022] & [0062]) and the potentiometric electrode assembly (the electrochemical electrode structures for ion potential measurements, col. 1, lns. 19-22, combination electrodes, col. 3, lns. 36-38).
The limitations “intended for single use” and “integrally fitted in a container” (Examiner notes that “container” is not an element of the claims because it is not part of the potentiometric electrode assembly) are intended use limitations. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). See MPEP § 2114.
Examiner further notes that any ion-selective electrode can be used once, so the ion-selective electrode of Modified Neuwelt is capable of the recitation “intended for single use.” Examiner also notes that any container can fit the electrochemical electrode structures for ion 
Regarding claim 5, Modified Neuwelt teaches the detachable and/or dissolvable protective coating (the thin organic dextran film 48 is effectively inert to the potassium chloride electrolyte and is water-soluble, Fig. 1, col. 2, lns. 57-63).
The limitation “does not inhibit cell growth” is a functional limitation. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
Examiner further notes that Modified Neuwelt teaches that the thin organic film consists of dextran which is water soluble (col. 2, lns. 9-11, 15, 56-65). The instant specification states that possible substances that do not inhibit cell growth include biological polymers degradable in water (pg. 6 of instant specification). Dextran is a polysaccharide composed of glucose units (DrugBank) and, therefore, dextran is a polymer degradable in aqueous solution. Thus, the thin organic dextran film is capable of the recitation “does not inhibit cell growth.”
Regarding claim 6, Modified Neuwelt teaches wherein the material of the detachable and/or dissolvable protective coating is selected from: polymers degradable in aqueous solution or excipients for medicaments (the thin organic film 48 consists of dextran and is water-soluble, Fig. 1, col. 2, lns. 56-65; dextran is a polysaccharide composed of glucose units, DrugBank; therefore, dextran is a polymer degradable in aqueous solution).
Regarding claim 7, Modified Neuwelt teaches wherein the material of the detachable and/or dissolvable protective coating is selected from: sugars, sugar alcohols, soluble starch, polyvinyl alcohol, microcrystalline cellulose and/or mixtures thereof (the thin organic film 48 consists of dextran, Fig. 1, col. 2, lns. 15 & 56-65; dextran is a polysaccharide composed of glucose units, DrugBank; therefore, dextran is a sugar).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Neuwelt (US 3,756,936 A) (provided in Applicant’s IDS filed on October 24, 2017) and further in view of Auerswald et al. (US 2011/0147213 A1), as evidenced by Reference Electrode Guide, Van London Co. (2021) (hereinafter “Van London”) with respect to claim 1, as applied to claim 1 above, and further in view of Thrier (US 2014/0034515 A1).
Regarding claim 2, Modified Neuwelt teaches wherein the ion-selective electrode is an H+-selective glass electrode (a pH glass electrode having an H+-ion selective glass membrane, Auerswald, Fig. 1, para. [0022] & [0062]) and the reference electrode electrolyte is an aqueous alkali metal halide (potassium chloride electrolyte 32, col. 2, lns. 52-53). Modified Neuwelt teaches that a silver wire 20 extends through the half cell structure 22 of electrode 12 (Fig. 1, col. 2, lns. 48-49). Modified Neuwelt teaches that a reference electrode typically comprises a metal in contact with a sparingly soluble salt of the metal in the electrolyte, the metal salt having a non-metallic ion in common with the electrolyte (col 1, lns. 46-49) but fails to specifically teach wherein the metal salt is AgCl. However, Thrier teaches a reference electrode with a porous diaphragm (abstract) like that of Modified Neuwelt. Thrier teaches an Ag/AgCl reference electrode (para. [0064]). Therefore, because Modified Neuwelt and Thrier teach electrodes with a porous diaphragm, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute the silver of the silver wire of Modified Neuwelt with Ag/AgCl .
Claims 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Neuwelt (US 3,756,936 A) (provided in Applicant’s IDS filed on October 24, 2017) and further in view of Auerswald et al. (US 2011/0147213 A1), as evidenced by Reference Electrode Guide, Van London Co. (2021) (hereinafter “Van London”) with respect to claim 1, as applied to claim 1 above, and further in view of Trapp et al. (US 2012/0152765 A1).
Regarding claim 8, Modified Neuwelt teaches a method for treating the potentiometric electrode assembly as claimed in claim 1 (see rejection of claim 1 supra), wherein
the detachable and/or dissolvable protective coating is applied to the diaphragm or the open-junction opening (the thin organic film 48 is applied by immersing the external face of plug 42 in a saturated aqueous dextran solution, col. 2, lns. 66-70; the thin organic dextran film 48 is effectively inert to the potassium chloride electrolyte and is water-soluble, Fig. 1, col. 2, lns. 57-63),
the detachable and/or dissolvable protective coating thus obtained is left to dry or dried (the electrode is then removed from the solution and the water allowed to evaporate, leaving a thin dextran film 48, col. 2, lns. 70-72).
Modified Neuwelt fails to teach wherein the potentiometric electrode assembly is integrally fitted in a container and the container containing the potentiometric electrode assembly is sterilized. However, Trapp teaches a potentiometric sensor including a reference half cell space which has a sealed passageway between the reference electrolyte and the medium (abstract) like that of Modified Neuwelt. Trapp teaches that the sensor is provided in a single-use container, and both are then sterilized (para. [0057]). It would have been obvious to one of 
Regarding claim 9, Modified Neuwelt teaches the potentiometric electrode assembly as claimed in claim 1 (see rejection of claim 1 supra). Modified Neuwelt fails to teach a bioreactor equipped with the potentiometric electrode assembly as claimed in claim 1. However, Trapp teaches a potentiometric sensor including a reference half cell space which has a sealed passageway between the reference electrolyte and the medium (abstract) like that of Modified Neuwelt. Trapp teaches that a potentiometric probe is monitored in a process container such as a single-use bioreactor (para. [0009]), and that the sensor is provided in the single-use container (para. [0057]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the potentiometric electrode assembly of Modified Neuwelt to be provided in a bioreactor as taught by Trapp because it will then be possible to monitor a measured variable of a measured medium in supply or drain lines (Trapp, para. [0009]).
Regarding claim 10, Modified Neuwelt teaches the ion-selective electrode (a pH glass electrode having an H+-ion selective glass membrane, Auerswald, Fig. 1, para. [0022] & [0062]).
The limitation “wherein the ion-selective electrode is precalibrated” is a product-by-process limitation. Generally, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. Thus, the structure implied by the process steps should be considered when assessing the patentability of product- by-process claims over the prior art. MPEP § 2113(I). The process of precalibrating does not 
Regarding claim 11, the limitation “wherein a material to be measured is an aqueous cell culture solution” is with respect to an article worked upon (an aqueous cell culture solution) and not a positively recited element of the bioreactor equipped with the potentiometric electrode assembly. Inclusion of the material or article worked upon (an aqueous cell culture solution) by a structure (the bioreactor equipped with the potentiometric electrode assembly) being claimed does not impart patentability to the claims. MPEP § 2115.
Regarding claim 12, Modified Neuwelt teaches a bioreactor equipped with the potentiometric electrode assembly obtained as claimed in claim 8 (the sensor is provided in a single-use container, also known as a single-use bioreactor (Trapp, para. [0009] & [0057]; see rejection of claims 1 and 8 supra).
Regarding claim 13, Modified Neuwelt teaches the potentiometric electrode assembly (the electrochemical electrode structures for ion potential measurements, col. 1, lns. 19-22, combination electrodes, col. 3, lns. 36-38; see rejection of claims 1 and 8 supra).
The limitation “avoids crystal formation or droplet formation after sterilization by gamma irradiation” is an intended use limitation. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.

Response to Arguments
Applicant's arguments filed October 23, 2020 have been fully considered but they are not persuasive.
In the arguments presented on pages 6-8 of the amendment, Applicant argues that the references do not teach wherein the diaphragm separated the reference electrode electrolyte from a sample solution and prevents mixing of the reference electrode electrolyte and the sample solution, and, at the same time, provides electrical connection of the ion-selective electrode and the reference electrode. Applicant asserts that an electrical connection is provided in Neuwelt when the leak structure is operational and not sealed, thereby allowing the passage of the electrolyte through the leak structure. Applicant asserts that Auerswald describes that any electrical connection of the measuring half cell of the measuring probe is provided via the potential sensing element with an electrical or electronic circuit in the connection head of the measuring probe, and does not disclose any other electrical connection. Applicant asserts that Auerswald, Thrier, and Trapp do not cure the deficiencies of Neuwelt.
Examiner respectfully disagrees. Modified Neuwelt teaches that the porous ceramic plug 42 separates the electrolyte 32 from a sample solution and forms a liquid junction (Fig. 1, col. 1, supra, Examiner notes that Auerswald does teach that a diaphragm 21 enables an exchange of charge carriers between the reference electrolyte chamber 8 bounded by the outer tube 7 and the environment, for example, a measured medium, in which the measuring probe 1 is immersed (Fig. 1, para. [0063]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVIAN A TRAN whose telephone number is (571)272-3232.  The examiner can normally be reached on Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/V.T./            Examiner, Art Unit 1794                      

/MARIS R KESSEL/            Primary Examiner, Art Unit 1795